A.G. EDWARDS, INC.
 
 
 
 
 
 
 
 
 
 
1988 INCENTIVE STOCK PLAN
 
 
 
 
 
 
 
 
 
 
2005 Restatement
 
 
 
 
 
 
 
 
 
 
Recitals
 
 
 
 
 
 
 
 
 
 
This Plan originally became effective in April 1988. It was amended in (1) June
1990 by the stockholders of the Company to increase the number of shares of
Common Stock available under the Plan to 4,060,000 shares (which number has
since been adjusted to 7,612,500 shares to reflect a 50% and a 25% stock
dividend, treated as a stock split), (2) April 1992 by the Board of Directors to
comply with changes under Section 16(b) of the Exchange Act; (3) June 1992 by
the stockholders of the Company to increase the number of shares of Common Stock
available under the Plan to 13,862,500 shares (which number has since been
adjusted to 17,328,125 to reflect a 25% stock dividend, treated as a stock
split); (4) June 1995 by the stockholders of the Company to increase the number
of shares of Common Stock available under the Plan to 26,328,125 shares (which
number has since been adjusted to 39,492,188 to reflect a 50% stock dividend,
treated as a stock split); (5) June 1999 by the stockholders of the Company to
increase the number of shares of Common Stock available under the Plan to
54,492,188 shares; (6) September, 1999 by the Board of Directors to modify the
eligibility requirements and restate the Plan, (7) February, 2001 by the Board
of Directors to modify the definition of Market Value, modify the provisions
governing elections between Options and Restricted Stock, modify the provisions
governing awards to Senior Participants for Options and Restricted Stock, comply
with changes under Section 16(b) of the Exchange Act and restate the plan; (8)
February, 2002 by the Board of Directors to modify the provisions (a) applicable
to non-reporting persons, (b) governing eligibility for an award, (c) governing
elections between Options and Restricted Stock, (d) governing the period of time
in which Options must be exercised and (e) limiting the maximum amount of
awards, (9) November 2003 by stockholders of the Company to delete the Stock
Purchase Plan that is Section 8; and (10) January 2005 by the Board of Directors
to comply with Standard FAS 123R.
 
 
 
 
 
 
 
 
 
 
NOW, THEREFORE, effective March 1, 2005, the Plan is hereby amended and restated
in its entirety as follows:
 
 
 
 
 
 
 
 
 
 
1.
Purpose.
 
 
 
 
 
 
 
 
 
 
 
The purpose of the A.G. Edwards, Inc. 1988 Incentive Stock Plan (the "Plan") is
to motivate employees of A.G. Edwards, Inc. (the "Company") and its subsidiaries
through added incentives to make a maximum contribution to Company objectives.
 
 
 
 
 
 
 
 
 
 
2.
Definitions.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
As used in the Plan, the following words shall have the following meanings:
 
 
 
 
 
 
 
 
 
 
 
"Administrator" has the meaning ascribed to it in Section 3(a) of the Plan.
 
 
 
 
 
 
 
 
 
 
 
"Award " has the meaning ascribed to it in Section 5 of the Plan.
 
 
 
 
 
 
 
 
 
 
 
"Benefits" means the benefits awarded to Participants as described in Sections 5
through 10 of the Plan. Benefits may be awarded separately or in any
combination.
 
 
 
 
 
 
 
 
 
 
 
"Board of Directors" means the Board of Directors of the Company.
 
 
 
 
 
 
 
 
 
 
 
"Business Day" means any day on which the New York Stock Exchange is open for
business.
 
 
 
 
 
 
 
 
 
 
 
"Change in Control" means the occurrence of any of the following events without
the prior approval of the Board of Directors: (a) a merger, consolidation or
reorganization of the Company in which the Company does not survive as an
independent entity; (b) a sale of all or substantially all of the assets of the
Company; (c) the first purchase of shares of Common Stock of the Company
pursuant to a tender or exchange offer for more than 20% of the Company's
outstanding shares of Common Stock; or (d) any change in control of a nature
that, in the opinion of the Board of Directors, would be required to be reported
under the federal securities laws; provided that such a change in control shall
be deemed to have occurred if (i) any person is or becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 40% or more of
the combined voting power of the Company's then outstanding securities; or (ii)
during any period of two consecutive years, individuals who at the beginning of
such period constitute the Board of Directors of the Company cease for any
reason to constitute a majority thereof unless the election of any director, who
was not a director at the beginning of the period, was approved by a vote of at
least 70% of the directors then still in office who were directors at the
beginning of the period.
 
 
 
 
 
 
 
 
 
 
 
"Code" means the Internal Revenue Code of 1986, as amended. Reference to a
section of the Code shall include: (a) that section and any comparable section
or sections of any future legislation that amends, supplements or supersedes
that section, and (b) any rules or regulations promulgated under such section.
 
 
 
 
 
 
 
 
 
 
 
"Common Stock" means shares of common stock par value $1.00 per share of the
Company, either authorized but unissued, or stock that has been issued
previously but is held in the treasury of the Company, together with the Common
Stock Purchase Rights (as described in the Rights Agreement, as amended)
associated with such common stock.
 
 
 
 
 
 
 
 
 
 
 
"Company" has the meaning ascribed to it in Section 1 of the Plan.
 
 
 
 
 
 
 
 
 
 
 
"Competition with the Company" means, with respect to any individual, owning,
managing, controlling, participating in or becoming connected with, as an
officer, employee, partner, stockholder, consultant or otherwise, any business,
individual, partnership or corporation that is engaged significantly, or is
planning to become engaged significantly, in a business which, directly or
indirectly, competes with a business of the Company or a Subsidiary; provided,
merely acquiring or holding shares of any business entity that has its
securities listed on a national securities exchange or quoted in the daily
listing of over-the-counter market securities shall not constitute such
competition so long as such individual and members of such individual's family
do not own more than 1% of the voting securities of such an entity.
 
 
 
 
 
 
 
 
 
 
 
"Date of Grant" has the meaning ascribed to it in Section 8(b) of the Plan.
 
 
 
 
 
 
 
 
 
 
 
"Deferred Award Date" has the meaning ascribed to it in Section 7(d) of the
Plan.
 
 
 
 
 
 
 
 
 
 
 
"Disability" means a total and permanent disability that renders a Participant
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or that has lasted or can be expected to last for a continuous period of
not less than three years.
 
 
 
 
 
 
 
 
 
 
 
"Disinterested Administrator" means an Administrator comprised of the Board of
Directors or a committee of two or more directors of the Company, each of whom
is a a Non-Employee Director.
 
 
 
 
 
 
 
 
 
 
 
"Eligible Employee" has the meaning ascribed to it in Section 4 of the Plan.
 
 
 
 
 
 
 
 
 
 
 
"Employee" means any individual who is employed by the Employer.
 
 
 
 
 
 
 
 
 
 
 
"Employee Stock Purchase Plan" has the meaning ascribed to it in Section 8 of
the Plan.
 
 
 
 
 
 
 
 
 
 
 
"Employer" means the Company and its Subsidiaries, while a Subsidiary.
 
 
 
 
 
 
 
 
 
 
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended. Reference
to a section of the Exchange Act shall include: (a) that section and any
comparable section or sections of any future legislation that amends,
supplements or supersedes that section, and (b) any rules or regulations
promulgated under such section.
 
 
 
 
 
 
 
 
 
 
 
"Exercise Price" has the meaning ascribed to it in Section 6(b) of the Plan.
 
 
 
 
 
 
 
 
 
 
 
"Incentive Stock Options" has the meaning ascribed to it in Section 9 of the
Plan.
 
 
 
 
 
 
 
 
 
 
 
"Market Value" means, with respect to a share of Common Stock on a particular
date, the average of the highest and lowest quoted selling prices on the
particular date. If there are no sales on that date, the Market Value shall be
the average of the highest and lowest quoted selling prices on the next trading
date.
 
 
 
 
 
 
 
 
 
 
 
"Non-Employee Director" has the meaning set forth in Rule 16b-3(b)(3)(i)
promulgated under Section 16 of the Exchange Act or any successor rule thereto.
 
 
 
 
 
 
 
 
 
 
 
"Offered Shares" has the meaning ascribed to it in Section 8(b) of the Plan.
 
 
 
 
 
 
 
 
 
 
 
"Offering" has the meaning ascribed to it in Section 8 of the Plan.
 
 
 
 
 
 
 
 
 
 
 
"Offering Period" has the meaning ascribed to it in Section 8(e) of the Plan.
 
 
 
 
 
 
 
 
 
 
 
"Option Award Date" has the meaning ascribed to it in Section 6(a) of the Plan.
 
 
 
 
 
 
 
 
 
 
 
"Option Awards" has the meaning ascribed to it in Section 6(a) of the Plan.
 
 
 
 
 
 
 
 
 
 
 
"Option Determination Date" has the meaning ascribed to it in Section 6(a) of
the Plan.
 
 
 
 
 
 
 
 
 
 
 
"Options" has the meaning ascribed to it in Section 6(a) of the Plan.
 
 
 
 
 
 
 
 
 
 
 
"Over 60 Participant" has the meaning ascribed to it in Section 7(d) of the
Plan.
 
 
 
 
 
 
 
 
 
 
 
"Participant" means each Eligible Employee who receives a Benefit or an award of
Benefits under the Plan.
 
 
 
 
 
 
 
 
 
 
 
"Phantom Stock Credits" has the meaning ascribed to it in Section 7(d) of the
Plan.
 
 
 
 
 
 
 
 
 
 
 
"Plan" has the meaning ascribed to it in Section 1 of the Plan.
 
 
 
 
 
 
 
 
 
 
 
"Purchase Price" has the meaning ascribed to it in Section 8(d) of the Plan.
 
 
 
 
 
 
 
 
 
 
 
"Reporting Person" means any person who is a director of the Company or any
officer of the Company as that term is defined in Rule 16a-1(f), promulgated
under Section 16 of the Exchange Act or any successor rule thereto.
 
 
 
 
 
 
 
 
 
 
 
"Restricted Period" has the meaning ascribed to it in Section 7(b)(1) of the
Plan.
 
 
 
 
 
 
 
 
 
 
 
"Restricted Share Award Date" has the meaning ascribed to it in Section 7(a) of
the Plan.
 
 
 
 
 
 
 
 
 
 
 
"Restricted Share Awards" has the meaning ascribed to it in Section 7(a) of the
Plan.
 
 
 
 
 
 
 
 
 
 
 
"Restricted Share Determination Date" has the meaning, ascribed to it in Section
7(a) of the Plan.
 
 
 
 
 
 
 
 
 
 
 
"Restricted Shares" has the meaning ascribed to it in Section 7(a) of the Plan.
 
 
 
 
 
 
 
 
 
 
 
"Rule 16b-3" means Rule 16b-3 promulgated under Section 16 of the Exchange Act,
or any successor rule thereto.
 
 
 
 
 
 
 
 
 
 
 
"Section 423 Options" has the meaning ascribed to it in Section 8(a) of the
Plan.
 
 
 
 
 
 
 
 
 
 
 
"Senior Participant" has the meaning ascribed to it in Section 6(d) of the Plan.
 
 
 
 
 
 
 
 
 
 
 
"Stock Purchase Plan Eligible Employee" has the meaning ascribed to it in
Section 8(a) of the Plan.
 
 
 
 
 
 
 
 
 
 
 
"Subsidiary" means any corporation, partnership, joint venture or business
trust, control of which is owned, directly or indirectly, by the Company;
provided, for the purpose of any Incentive Stock Options and options granted
pursuant to the Employee Stock Purchase Plan, "Subsidiary" shall have the same
meaning as the term "subsidiary corporation" as defined in Section 424 of the
Code.
 
 
 
 
 
 
 
 
 
 
 
"Termination of Employment," whether or not capitalized when used herein, or any
other similar phrase used herein to refer to the employment of an Employee with
the Employer being terminated means the Employee ceases to be employed by the
Employer whether the cessation of employment is voluntary or involuntary and
regardless of whether the employment of the Employee with the Employer ceases
because the Employee quits, is discharged, retires, is disabled or dies.
 
 
 
 
 
 
 
 
 
 
 
"Termination for Aggravated Cause" means a Termination of Employment (whether
voluntary or involuntary) because any of the following acts or events have
occurred: any action or failure to act by a Participant that results in or is
likely to result in detriment to the Employer, employees or customers; violation
of any securities law; dishonesty whether or not resulting in a direct or
indirect monetary loss; insubordination; drunkenness; use of harmful drugs;
willful destruction of property; provocation or continuous agitation of the
Employer's customers or employees; or conviction of a felony or a misdemeanor.
 
 
 
 
 
 
 
 
 
 
 
"Vesting Period" has the meaning ascribed to it in Section 6(b) of the Plan.
 
 
 
 
 
 
 
 
 
 
3.
Administration.
 
 
 
 
 
 
 
 
 
 
 
(a) Appointment. The Plan shall be administered by the Board of Directors of the
Company or by one or more committees the members of which need not be members of
the Board of Directors (collectively, the "Administrator") appointed by the
Board of Directors. Such a committee may be appointed by designating another
committee, such as the Compensation Committee of A.G. Edwards & Sons, Inc., to
serve as Administrator. All of the duties of the Administrator may be assigned
to one committee or, if the Board of Directors appoints more than one committee
to serve as Administrator, the Board of Directors may allocate the specific
duties of the Administrator among such committees. A particular committee to
whom a specific duty is so allocated shall have the sole responsibility and
authority for carrying out such duty. A committee shall continue to serve in its
appointed role until its role is terminated or changed by the Board of
Directors.
 
 
 
 
 
 
 
 
 
 
 
(b) Duties. Subject to the provisions of the Plan, the Administrator shall have
exclusive authority to interpret and administer the Plan (including, without
limitation, developing or approving forms to implement all or any part of the
Plan), to delegate its authority and duties under the Plan, and to take all such
steps and make all such rules or determinations in connection with the Plan and
any of the Benefits provided by the Plan as it may deem necessary or advisable
(including, without limitation, rules relating to any tax withholding
requirements, designation of beneficiaries, ownership of shares in joint names
and restoration of awards for rehired Participants); provided, however, the
Administrator shall not have the authority to change the amount, price or timing
of any Benefits awarded by the terms of the Plan; provided, further, with
respect to the forfeiture of any Benefits, only a Disinterested Administrator
may make a determination that a Reporting Person has incurred a Termination for
Aggravated Cause.
 
 
 
 
 
 
 
 
 
 
4.
Eligibility.
 
 
 
 
 
 
 
 
 
 
 
"Eligible Employee" shall include any individual who is an Employee of the
Employer at the time Benefits under the Plan are awarded and who satisfies the
eligibility requirements established by the Administrator, from time to time,
taking into account such factors as the Administrator may consider relevant
(which may include, but need not include, the nature of services rendered by the
Employee or the capacity of the Employee to contribute to the success of the
Employer).
 
 
 
 
 
 
 
 
 
 
5.
Award.
 
 
 
 
 
 
 
 
 
 
 
Determination of Awards. The award ("Award"), if any, of Options and Restricted
Shares (as hereinafter defined) or both to which an Eligible Employee is
entitled for any specific fiscal year of the Company shall be determined by the
Administrator. No Eligible Employee shall be entitled to an Award absent a
determination by the Administrator which shall be made at the discretion of the
Administrator.
 
 
 
 
 
 
 
 
 
 
 
The Administrator in its discretion, shall establish how the Award, if any,
shall be allocated between Options or Restricted Shares or both.
 
 
 
 
 
 
 
 
 
 
6.
Stock Options.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(a) Grant and Time of Award. Subject to Section 5, awards of options ("Options")
to purchase shares of Common Stock from the Company shall be granted to Eligible
Employees as determined by the Administrator. Options shall be in the form of
"Nonqualified Stock Options," which are not intended to qualify as incentive
stock options within the meaning of Section 422 of the Code. Awards of Options
("Option Awards") shall be made for each fiscal year of the Company during the
term of the Plan as of the last day of each such fiscal year (an "Option Award
Date"). The amount of the Option Awards, if any, on a specific Option Award Date
shall be determined as soon as administratively practical after the end of each
such fiscal year (an "Option Determination Date").
 
 
 
 
 
 
 
 
 
 
 
(b) Exercise. Options shall entitle a Participant to purchase shares of Common
Stock at a price (an "Exercise Price") per share equal to the Market Value of
the Common Stock on the applicable Option Determination Date. Options shall
become exercisable three (3) years after the applicable Option Award Date (a
"Vesting Period"), and must be exercised no later than ten (10) years, unless
extended, after the applicable Option Award Date. Any Vesting Period shall be
extended by the length of any leave of absence, except a leave of absence for
medical reasons approved in writing by the Administrator. Options that are not
exercised within ten (10) years (unless extended) after the applicable Option
Award Date will lapse. A Participant may exercise all of his vested Options in
any order and at one time or at different times for less than the total amount
until all of his vested Options have been exercised. A Participant may exercise
his Options only by giving the Administrator written notice of his intent to
exercise his Options. The written notice must be in a form acceptable by the
Administrator. When a Participant exercises an Option, the applicable Exercise
Price is payable to the Company in full in cash; provided, the Administrator (or
a Disinterested Administrator in the case of a Reporting Person) may permit a
Participant to pay for all or any part of the Common Stock purchased on exercise
of an Option with shares of Common Stock (valued at their Market Value on the
date of the exercise) already owned by the Participant or acquired pursuant to
the exercise of his Options.
 
 
 
 
 
 
 
 
 
 
 
(c) Restrictions.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(1) Assignment. During a Participant's lifetime, Options shall be exercisable
only by the Participant. A Participant cannot transfer or assign his Options
awarded under the Plan other than by will or by the laws of descent and
distribution.
 
 
 
 
 
 
 
 
 
 
 
 
(2) Forfeiture. A Participant will forfeit his unvested Options if his
employment with the Employer is terminated for any reason other than death or
Disability on or before the end of any applicable Vesting Period. A Termination
of Employment shall not be deemed to occur if a Participant merely transfers
from the Company to a Subsidiary, from one Subsidiary to another Subsidiary or
from a Subsidiary to the Company.
 
 
 
 
 
 
 
 
 
 
 
 
If a Participant is reemployed by the Company within one year after a
termination of employment, Options forfeited on account of such a termination of
employment shall be restored. The three-year vesting period for such Options
shall be extended by the length of absence from employment; but the original
expiration date of such Option shall not be extended.
 
 
 
 
 
 
 
 
 
 
 
 
(3) Termination of Restrictions.
 
 
 
 
 
 
 
 
 
 
 
 
 
(A) If a Participant's employment is terminated before the end of any applicable
Vesting Period because of death or Disability, his unvested Options may be
exercised by him (or his beneficiary, personal representative or distributee, as
applicable) during a seven-year exercise period beginning as of the date of such
Termination of Employment, but in no event later than the expiration of the
applicable original exercise period.
 
 
 
 
 
 
 
 
 
 
 
 
 
(B) Any Vesting Period shall end and all unvested Options shall become
exercisable immediately upon a Change in Control.
 
 
 
 
 
 
 
 
 
 
 
 
(4) No Rights as a Stockholder. No person entitled to exercise any Option
granted under the Plan shall have any of the rights or privileges of a
stockholder of the Company with respect to shares issuable upon exercise of such
Option until certificates representing such shares shall have been issued and
delivered to such person.
 
 
 
 
 
 
 
 
 
 
 
(d) Awards for Senior Participants. The terms of this Section 6(d) shall apply
to any unvested Options held by a Participant age 55 or older (a "Senior
Participant"). Shares subject to any unvested Option held by a Senior
Participant shall not be forfeited (but shall remain subject to any applicable
Vesting Period) merely because such Senior Participant's employment with the
Employer is terminated (other than a Termination for Aggravated Cause).
 
 
 
 
 
 
 
 
 
 
 
Upon a Termination for Aggravated Cause, a Senior Participant shall forfeit all
unvested Options. A Senior Participant who engages in Competition with the
Employer within any Vesting Period shall forfeit his unvested Options at the
time such Competition with the Employer commences. All of the Options of a
Senior Participant shall become fully vested immediately upon a Change in
Control. Any restrictions, terms or conditions in this Section 6 applicable to
Options generally shall apply to a Senior Participant's Options to the extent
they are not inconsistent with the provisions of this Section 6(d).
 
 
 
 
 
 
 
 
 
 
7.
Restricted Shares.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(a) Time of Award. "Restricted Shares" are shares of Common Stock that are
subject to certain restrictions on their disposition and to the rights of the
Company to reacquire such shares upon the occurrence of certain events, all on
the terms specified in the Plan. Subject to Section 5), Restricted Shares shall
be awarded to Eligible Employees as determined by the Administrator. Awards of
Restricted Shares ("Restricted Share Awards") shall be made for each fiscal year
of the Company during the term of the Plan as of the last day of each such
fiscal year (a "Restricted Share Award Date"). The amounts of the Restricted
Share Awards, if any, shall be determined as soon as administratively practical
after the end of each such fiscal year (a "Restricted Share Determination
Date").
 
 
 
 
 
 
 
 
 
 
 
(b) Restrictions.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(1) Restricted Period. Restricted Shares shall be subject to the restrictions
described herein for three (3) years from their applicable Restricted Share
Award Date (a "Restricted Period"). Any Restricted Period shall be extended by
the length of any leave of absence, except a leave of absence for medical
reasons approved in writing by the Administrator. During any Restricted Period,
a Participant will have the entire beneficial ownership and the right to vote
his Restricted Shares and receive any dividends thereon; provided, however, a
Participant may not sell, transfer, pledge or otherwise dispose of or encumber
his Restricted Shares (other than by will or by the laws of descent and
distribution) during any applicable Restricted Period. A Participant shall not
be entitled to delivery of a certificate representing shares of Common Stock
until the expiration of the Restricted Period applicable to such shares as
Restricted Shares.
 
 
 
 
 
 
 
 
 
 
 
 
(2) Forfeiture. A Participant will forfeit his Restricted Shares if his
employment with the Employer is terminated for any reason other than death or
Disability within any Restricted Period. A termination of employment shall not
be deemed to occur if a Participant merely transfers from the Company to a
Subsidiary, from one Subsidiary to another Subsidiary or from a Subsidiary to
the Company.
 
 
 
 
 
 
 
 
 
 
 
 
If a Participant is reemployed by the Company within one year after a
termination of employment, Restricted Shares forfeited on account of such a
termination of employment shall be returned to the Participant. The restricted
period for such Restricted Shares shall be extended by the length of absence
from employment. The Participant shall not be entitled to any dividends, the
record date of which ocurred during such absence.
 
 
 
 
 
 
 
 
 
 
 
 
(3) Termination of Restrictions.
 
 
 
 
 
 
 
 
 
 
 
 
 
(A) If a Participant's employment with the Employer is terminated during any
Restricted Period because of death or Disability, the restrictions on his
Restricted Shares will end and he (or his beneficiary, personal representative
or distributee, as applicable) will be entitled to receive and retain his
Restricted Shares.
 
 
 
 
 
 
 
 
 
 
 
 
 
(B) A Restricted Period shall end, and Participants shall have a nonforfeitable
right to their Restricted Shares, immediately upon a Change in Control.
 
 
 
 
 
 
 
 
 
 
 
(c) Awards for Senior Participants. The terms of this Section 7(c) shall apply
to any Restricted Shares held by a Senior Participant, except as may be provided
in Section 7(d). Restricted Shares held by a Senior Participant shall not be
forfeited (but shall remain subject to their restrictions during any applicable
Restricted Period) merely because such Senior Participant's employment with the
Employer is terminated (other than a Termination for Aggravated Cause). Upon a
Termination for Aggravated Cause, a Senior Participant shall forfeit all of his
Restricted Shares still subject to a Restricted Period at the time of
termination. A Senior Participant who engages in Competition with the Employer
during any Restricted Period shall forfeit all of his Restricted Shares subject
to a Restricted Period at the time such Competition with the Employer commences.
A Restricted Period applicable to a Senior Participant's Restricted Shares shall
end upon a Change in Control. Any restrictions, terms or conditions in this
Section 7 applicable to Restricted Shares generally shall apply to a Senior
Participant's Restricted Shares to the extent they are not inconsistent with the
provisions of this Section 7(c).
 
 
 
 
 
 
 
 
 
 
 
(d) Phantom Stock Credits. An Eligible Employee who is 60 years of age or older
(an "Over 60 Participant") on any Restricted Share Award Date, and who is
awarded Restricted Shares as all or part of his Award, shall not be awarded
Restricted Shares on that date. Instead, such an Over 60 Participant shall be
awarded "Phantom Stock Credits" which will serve as the basis for an award of
Restricted Shares two years after such a Restricted Share Award Date (a
"Deferred Award Date"), with each Phantom Stock Credit representing the right to
receive one share of Restricted Stock. An account shall be established for each
Over 60 Participant to show the number of Phantom Stock Credits allocated to
him. The award of Phantom Stock Credits allocated to such an account for any
specific fiscal year of the Company shall be in an amount that will entitle such
Over 60 Participant to the number of Restricted Shares to which such Over 60
Participant would have been Awarded if such Over 60 Participant had been younger
than 60 years of age on the applicable Restricted Share Award Date.
 
 
 
 
 
 
 
 
 
 
The number of Phantom Stock Credits in an Over 60 Participant's account shall be
adjusted to reflect dividends on the Common Stock on each dividend record date
after the applicable Restricted Share Determination Date. The number of
additional Phantom Stock Credits allocated to an Over 60 Participant's account
for a cash dividend shall equal the total amount of each such dividend imputed
to such Over 60 Participant (the per share dividend multiplied by the number of
Phantom Stock Credits in such Over 60 Participant's account before such
increase) divided by the Market Value of the Common Stock on the record date of
the dividend. The number of additional Phantom Stock Credits allocated to an
Over 60 Participant's account for a stock dividend shall equal the number of
additional shares of Common Stock to which such Over 60 Participant would have
been entitled if he had been the holder of a number of shares of Common Stock
equal in number to the number of Phantom Stock Credits allocated to his account
as of that dividend record date before such increase. The number of Phantom
Stock Credits allocated to an Over 60 Participant's account instead of dividends
will be added to the total number of such Over 60 Participant's Phantom Stock
Credits for calculating future amounts to be allocated in lieu of dividends.
 
 
 
 
 
 
 
 
 
 
Over 60 Participants cannot transfer or assign their Phantom Stock Credits
awarded under the Plan other than by will or by the laws of descent and
distribution. If an Over 60 Participant's employment is terminated (other than a
Termination for Aggravated Cause), he shall not forfeit the right to an award of
Restricted Shares on any Deferred Award Date, nor shall he forfeit Restricted
Shares awarded on any Deferred Award Date, merely because of such a termination.
If an Over 60 Participant's employment is terminated before any Deferred Award
Date because of death or Disability, such Over 60 Participant (or his
beneficiary, personal representative or distributee, as applicable) shall be
entitled to receive at the time of such termination a stock certificate for the
whole number of shares of Common Stock equal to the number of Phantom Stock
Credits then credited to his account (rounded down to the nearest whole number
of shares). Any Deferred Award Date shall occur and any applicable Restricted
Period for Restricted Shares awarded shall end immediately upon a Change in
Control.
 
 
 
 
 
 
 
 
 
 
If an Over 60 Participant's termination is a Termination for Aggravated Cause,
he shall forfeit the right to an award of Restricted Shares based on any Phantom
Stock Credits attributable to his account and shall forfeit all shares of
Restricted Shares still subject to a Restricted Period at the time of his
Termination for Aggravated Cause. An Over 60 Participant who engages in
Competition with the Employer before any Deferred Award Date or the end of any
Restricted Period shall forfeit his Phantom Stock Credits and Restricted Shares.
 
 
 
 
 
 
 
 
 
 
As of any specific Deferred Award Date, each Over 60 Participant shall be
awarded that number of shares of Restricted Shares equal to the number of
Phantom Stock Credits (rounded down to the nearest whole share) then credited to
his account for the applicable award year. Restricted Shares awarded as of any
Deferred Award Date shall be subject to all of the previously described terms
and restrictions applicable to Restricted Shares, to the extent they are not
inconsistent with the provisions of this Section 7(d), except that any
applicable Restricted Period shall be for only nine months unless extended
during a leave of absence. Over 60 Participants have no rights as stockholders
with respect to their Phantom Stock Credits until their Restricted Shares are
awarded.
 
 
 
 
 
 
 
 
 
 
8.
Deleted June 20, 2002
 
 
 
 
 
 
 
 
 
 
9.
Other Benefits.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A Disinterested Administrator may award Common Stock or the right to acquire
Common Stock to any Employee upon such terms and conditions as such
Disinterested Administrator in its discretion shall determine. Such awards may
consist of any single Benefit, or a combination of the Benefits, described in
the preceding sections (in addition to the award of any such Benefits pursuant
to the terms, conditions and formulae contained in such preceding sections), or
any other right to acquire Common Stock (including, without limitation, options
granted in the form of "Incentive Stock Options" which are intended to qualify
as incentive stock options within the meaning of Section 422 of the Code or
stock appreciation rights), and may be subject to any conditions such
Disinterested Administrator may prescribe, such as a right of first refusal by
the Company to repurchase the shares; provided, however, that any Benefit
awarded in accordance with the provisions of the Plan which grants the right to
purchase shares of Common Stock, except any Benefit which is subject to
restrictions that in the aggregate would amount to a substantial risk of
forfeiture for purposes of Section 83 of the Code, shall require that the price
at which the Participant may purchase such shares shall be at least 85% of the
Market Value of such shares as determined by such Disinterested Administrator at
the time such benefit is awarded.
 
 
 
 
 
 
 
 
 
 
The Administrator may make any type of awards that can be made by a
Disinterested Administrator; provided, unless the Plan is amended as provided
below, such awards are made only to Employees who are not Reporting Persons. The
Board of Directors may amend the Plan, from time to time as provided or limited
herein, (i) to change any terms, conditions or formulae pursuant to which an
award of Benefits as described in the preceding sections may be awarded (either
increasing or decreasing the amount of such awards); provided, such changes
comply with Rule 16b-3 and/or (ii) to provide terms, conditions and a formula
(complying with Rule 16b-3) pursuant to which any right to acquire Common Stock
(including, without limitation, Incentive Stock Options and stock appreciation
rights) may be awarded, in addition to the Benefits described in the preceding
sections. If any such amendments are made, the awards of Benefits authorized by
such amendments may be administered by the Administrator.
 
 
 
 
 
 
 
 
 
 
10.
Shares Subject to Plan.
 
 
 
 
 
 
 
 
 
 
 
 
 
Subject to the provisions of Section 11 (relating to adjustment for changes in
capital stock), the maximum number of shares that may be issued under the Plan
shall not exceed in the aggregate fifty seven million two hundred ninety two
thousand one hundred eighty eight (57,292,188) shares of Common Stock of the
Company. Such shares may be unissued shares or treasury shares.
 
 
 
 
 
 
 
 
 
 
If there is a lapse, expiration, termination or cancellation of any Benefit
without the issuance of shares, or if shares are issued in connection with any
Benefit and later are reacquired by the Company pursuant to rights reserved on
issuance, the shares subject to or reserved for such Benefit may again be used
in connection with the grant of any of the Benefits described in this Plan;
provided, that in no event may the number of shares of Common Stock issued under
this Plan exceed fifty seven million two hundred ninety two thousand one hundred
eighty eight (57,292,188), subject to adjustment as described in Section 11.
 
 
 
 
 
 
 
 
 
 
11.
Adjustment Upon Changes in Stock.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
If any change is made in the shares of Common Stock of the Company by reason of
any merger, consolidation, reorganization, recapitalization, stock dividend,
split up, combination of shares, exchange of shares, change in corporate
structure, or otherwise, appropriate adjustments shall be made by the
Administrator to: (a) the kind and maximum number of shares subject to the Plan,
(b) the kind and number of shares and price per share of stock subject to each
outstanding Benefit, (c) the number of Offered Shares referred to in Section
8(b) and (d) any other amount herein which is so indicated. Any increase in the
shares, or the right to acquire shares, as the result of such an adjustment
shall be subject to the same terms and conditions that apply to the Benefit for
which such increase was received. No fractional shares of Common Stock shall be
issued under the Plan on account of any such adjustment, and rights to shares
always shall be limited after such an adjustment to the lower full share.
 
 
 
 
 
 
 
 
 
 
12.
Amendment of the Plan.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Except as provided below, the Board of Directors of the Company may at any time
amend the Plan (including the provisions of the Employee Stock Purchase Plan);
provided, the Board may not, without approval (within twelve months before or
after the date of such change) of such number of the stockholders as may be
required by either federal income tax or securities law for any particular
amendment: (a) increase the maximum number of shares of Common Stock in the
aggregate which may be issued under the Plan, except as may be permitted under
the adjustment provisions of Section 11, or (b) adopt any other amendment for
which shareholder approval is required by federal income tax or securities laws.
The Board of Directors may not alter or impair any Benefit previously granted
under the Plan without the consent of the person to whom the Benefit was
granted.
 
 
 
 
 
 
 
 
 
 
If required to qualify the Plan under Rule 16b-3, no amendment to the Plan shall
be made more than once every six months that would change the amount, price or
timing of any Benefits awarded by the terms of any formula contained in the
Plan, other than to comport with changes in the Code, the Employment Retirement
Income Security Act of 1974 (as amended), or the rules thereunder.
 
 
 
 
 
 
 
 
 
 
13.
Termination of the Plan.
 
 
 
 
 
 
 
 
 
 
 
 
 
The Plan shall continue in force until it is terminated by the Board of
Directors. The Board of Directors may terminate or suspend the Plan (including
the Employee Stock Purchase Plan) at any time. No Benefit shall be awarded after
termination of the Plan. Rights and obligations under a Benefit awarded while
the Plan is in effect shall not be altered or impaired by termination or
suspension of the Plan except by consent of the person to whom the Benefit was
awarded.
 
 
 
 
 
 
 
 
 
 
14.
Withholding Tax.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
The Company shall have the right to withhold with respect to any payments made
to Participants under the Plan any taxes required by law to be withheld because
of such payments.
 
 
 
 
 
 
 
 
 
 
15.
Rules of Construction.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
The terms of the Plan shall be construed in accordance with the laws of the
State of Missouri; provided, that the terms of the Plan as they relate to
Incentive Stock Options shall be construed first in accordance with the meaning
under and in a manner that will result in the Plan satisfying the requirements
of the provisions of the Code governing incentive stock options; provided,
further, that the terms of Section 8 of the Plan shall be construed first in
accordance with the meaning under, and in a manner that will result in the
Employee Stock Purchase Plan satisfying the requirements of, the Code governing
such plans. The Plan is intended to qualify under Rule 16b-3 and shall be
interpreted and administered in a manner consistent with such intention. Unless
otherwise expressly provided, any calculation required by any provision of the
Plan shall be rounded down to the nearest whole number. Any word contained in
the text of the Plan shall be read in the singular or plural or as masculine,
feminine or neuter as may be applicable or permissible in the particular
context.
 
 
 
 
 
 
 
 
 
 
16.
Nontransferability.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Each Option or similar right (including a Stock Appreciation Right) granted
under this Plan shall not be transferable other than by will or by the laws of
descent and distribution, and shall be exercisable during the holder's lifetime
only by the holder or the holder's guardian or legal representative.
 
 
 
 
 
 
 
 
 
 
17.
Effective Date.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
The Plan originally became effective as of April 21, 1988. The Plan as currently
revised and restated shall become effective on the date stated on the first page
hereof.
 
 
 
 
 
 
 
 
 
 
CERTIFICATION
 
 
 
 
 
 
 
 
 
 
The undersigned hereby certifies that the foregoing A.G. Edwards, Inc. 1988
Incentive Stock Plan (as amended and restated) is restated in a form that
reflects separate amendments thereto duly adopted by the Board of Directors of
A.G. Edwards, Inc. and by the stockholders of A.G. Edwards, Inc., through June
23, 2005.
 
 
 
 
 
 
 
 
 
 
IN WITNESS WHEREOF, the undersigned has executed this Certification as of June
27, 2005.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Douglas L. Kelly
 
 
 
 
 
 
 
 
Douglas L. Kelly, Secretary